Exhibit 10(a)(i)
SEVERANCE PROTECTION AGREEMENT
     THIS AGREEMENT made as of the ___day of ___200___by and between the
“Company” (as hereinafter defined) and                      (the “Executive”).
     WHEREAS, the Board of Directors of the Company (the “Board”) recognizes
that the possibility of a Change in Control (as hereinafter defined) exists and
that the threat or the occurrence of a Change in Control can result in
significant distractions of its key management personnel because of the
uncertainties inherent in such a situation;
     WHEREAS, the Board has determined that it is essential and in the best
interest of the Company and its stockholders to retain the services of the
Executive in the event of a threat or occurrence of a Change in Control and to
ensure the Executive’s continued dedication and efforts in such event without
undue concern for the Executive’s personal financial and employment security;
and
     WHEREAS, in order to induce the Executive to remain in the employ of the
Company, particularly in the event of a threat of the occurrence of a Change in
Control, the Company desires to enter into this Agreement with the Executive to
provide the Executive with certain benefits in the event the Executive’s
employment is terminated as a result of, or in connection with, a Change in
Control.
     NOW, THEREFORE, in consideration of the respective agreements of the
parties contained herein, it is agreed as follows:
     1. Term of Agreement. Subject to the remaining provisions of this
Section 1, this Agreement shall commence as of the date of this Agreement and
shall continue in effect until                     , 200_; provided, however,
that commencing on each anniversary of                      thereafter, the term
of this Agreement shall automatically be extended for one (1) year unless either
the Company or the Executive shall have given written notice to the other at
least ninety (90) days prior thereto that the term of this Agreement shall not
be so extended; and provided, further, however, that notwithstanding any such
notice by the Company not to extend, if a Change in Control occurs during the
term of this Agreement, the term of this Agreement shall not expire before the
expiration of 24 months after the occurrence of a Change in Control.
Notwithstanding the foregoing, this Agreement shall expire and be of no further

 



--------------------------------------------------------------------------------



 



force and effect in the event of any termination of employment that occurs prior
to a Change in Control; provided, that, in the event that a Change in Control
actually occurs following such termination of employment, nothing in this
Section 1 shall prohibit the Executive from asserting that his or her
termination of employment was for Good Reason, consistent with the terms of this
Agreement.
     2. Definitions.
          2.1. Accrued Compensation. For purposes of this Agreement, “Accrued
Compensation” shall mean an amount which shall include all amounts earned or
accrued through the “Termination Date” (as hereinafter defined) but not paid as
of the Termination Date including (i) base salary, (ii) reimbursement for
reasonable and necessary expenses incurred by the Executive on behalf of the
Company during the period ending on the Termination Date, (iii) vacation pay,
and (iv) bonuses and incentive compensation (other than the “Pro Rata Bonus” (as
hereinafter defined)).
          2.2. Base Amount. For purposes of this Agreement, “Base Amount” shall
mean the greater of the Executive’s annual base salary (a) at the rate in effect
on the Termination Date or (b) at the highest rate in effect at any time during
the ninety (90) day period before the Change in Control, and shall include all
amounts of the Executive’s base salary that are deferred under the qualified and
non-qualified employee benefit plans of the Company or any other agreement or
arrangement.
          2.3. Bonus Amount. For purposes of this Agreement, “Bonus Amount”
shall mean the average of the annual [cash] bonuses [(including both cash bonus
and any cash bonus foregone by the Executive in exchange for restricted stock
units of the Company)] paid or payable during the three full fiscal years ended
before the Termination Date or, if greater, the three full fiscal years ended
before the Change in Control (or, in each case, such lesser period for which
[cash] annual bonuses [(including both cash bonus and any cash bonus foregone by
the Executive in exchange for restricted stock units of the Company)] were paid
or payable to the Executive); provided, that, in the event the Executive has not
been employed by the Company for a full fiscal year, the “Bonus Amount” shall
equal the Executive’s target annual [cash] bonus during the year of termination
of employment.

2



--------------------------------------------------------------------------------



 



          2.4. Cause. For purposes of this Agreement, a termination of
employment is for “Cause” if (a) the Executive has been convicted of, or has
entered a plea of nolo contendere to, (i) a crime constituting a felony under
the laws of the United States or any state thereof or (ii) a misdemeanor
involving moral turpitude, or (b) the termination is evidenced by a resolution
adopted in good faith by two-thirds of the Board that the Executive
(i) intentionally and continually failed substantially to perform the
Executive’s reasonably assigned duties with the Company (other than a failure
resulting from the Executive’s incapacity due to physical or mental illness or
from the Executive’s assignment of duties that would constitute “Good Reason” as
hereinafter defined) which failure continued for a period of at least thirty
(30) days after a written notice of demand for substantial performance has been
delivered to the Executive by the Company specifying the manner in which the
Executive has failed substantially to perform, or (ii) intentionally engaged in
conduct which is demonstrably and materially injurious to the Company; provided,
however, that no termination of the Executive’s employment shall be for Cause as
set forth in clause (ii) above until (x) there shall have been delivered to the
Executive a copy of a written notice setting forth that the Executive was guilty
of the conduct set forth in clause (ii) and specifying the particulars thereof
in detail, and (y) the Executive shall have been provided an opportunity to be
heard in person by the Board (with the assistance of the Executive’s counsel if
the Executive so desires). No act, nor failure to act, on the Executive’s part,
shall be considered “intentional” unless the Executive has acted, or failed to
act, with a lack of good faith and with a lack of reasonable belief that the
Executive’s action or failure to act was in the best interest of the Company.
          2.5. Change in Control. For purposes of this Agreement:
               (a) A “Change in Control” shall mean any of the following events:
      (1) An acquisition (other than directly from the Company) of any voting
securities of the Company (the “Voting Securities”) by any “Person” (as the term
person is used for purposes of Section 13(d) or 14(d) of the Securities Exchange
Act of 1934, as amended (the “1934 Act”)) immediately after which such Person
has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated under
the 1934 Act) of twenty percent

3



--------------------------------------------------------------------------------



 



(20%) or more of the combined voting power of the Company’s then outstanding
Voting Securities; provided, however, that in determining whether a Change in
Control has occurred, Voting Securities which are acquired in a “Non-Control
Acquisition” (as hereinafter defined) shall not constitute an acquisition which
would cause a Change in Control. A “Non-Control Acquisition” shall mean an
acquisition by (i) an employee benefit plan (or a trust forming a part thereof)
maintained by (x) the Company or (y) any corporation or other Person of which a
majority of its voting power or its equity securities or equity interest is
owned directly or indirectly by the Company (a “Subsidiary”), (ii) the Company
or any Subsidiary, or (iii) any Person in connection with a “Non-Control
Transaction” (as hereinafter defined).
     (2) The individuals who, as of the date of this Agreement, are members of
the Board (the “Incumbent Board”), cease for any reason to constitute at least
two-thirds of the Board; provided, however, that if the election, or nomination
for election by the Company’s stockholders, of any new director was approved by
a vote of at least two-thirds of the Incumbent Board, such new director shall,
for purposes of this Agreement, be considered as a member of the Incumbent
Board; provided, further, however, that no individual shall be considered a
member of the Incumbent Board if such individual initially assumed office as a
result of either an actual or threatened “Election Consent” (as described in
Rule 14a-11 promulgated under the 1934 Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board (a “Proxy Contest”) including by reason of any agreement intended to avoid
or settle any Election Contest or Proxy Contest;
     (3) A merger, consolidation or reorganization involving the Company or a
subsidiary of the Company, unless
     (i) the Voting Securities of the Company, immediately before such merger,
consolidation or reorganization, continue immediately following such merger,
consolidation or reorganization to represent, either by remaining outstanding or
by being converted into voting securities of the surviving corporation resulting
from such merger, consolidation or reorganization or its parent (the “Surviving
Corporation”), at least sixty percent (60%) of the combined

4



--------------------------------------------------------------------------------



 



voting power of the outstanding voting securities of the Surviving Corporation;
     (ii) the individuals who were members of the Incumbent Board immediately
before the execution of the agreement providing for such merger, consolidation
or reorganization constitute more than one-half of the members of the board of
directors of the Surviving Corporation; and
     (iii) no person (other than the Company, any Subsidiary, any employee
benefit plan (or any trust forming a part thereof) maintained by the Company,
the Surviving Corporation or any Subsidiary, or any Person who, immediately
before such merger, consolidation or reorganization had Beneficial Ownership of
fifteen percent (15%) or more of the then outstanding Voting Securities) has
Beneficial Ownership of fifteen percent (15%) or more of the combined voting
power of the Surviving Corporation’s then outstanding voting securities.
(a transaction described in clauses (i) through (iii) shall herein be referred
to as a “Non-Control Transaction”);
     (4) A complete liquidation or dissolution of the Company; or
     (5) The consummation of a sale, lease, transfer, conveyance or other
disposition, in one or a series of related transactions, of all or substantially
all of the assets of the Company to any Person (other than a transfer to a
Subsidiary).
               (b) Notwithstanding the foregoing, a Change in Control shall not
be deemed to occur solely because any Person (the “Subject Person”) acquired
Beneficial Ownership of more than the permitted amount of the outstanding Voting
Securities as a result of the acquisition of Voting Securities by the Company
which, by reducing the number of Voting Securities outstanding, increases the
proportional number of shares Beneficially Owned by the Subject Person, provided
that if a Change in Control would occur (but for the operation of this sentence)
as a result of the acquisition of Voting Securities by the Company, and after
such share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional voting Securities which increases the percentage of the
then outstanding Voting

5



--------------------------------------------------------------------------------



 



Securities Beneficially Owned by the Subject Person, then a Change in Control
shall occur.
               (c) Notwithstanding anything contained in this Agreement to the
contrary, if the Executive’s employment is terminated before a Change in Control
and the Executive reasonably demonstrates that such termination (1) was at the
request of a third party who has indicated an intention or taken steps
reasonably calculated to effect a Change in Control and who effectuates a Change
in Control (a “Third Party”) or (2) otherwise occurred in connection with, or in
anticipation of, a Change in Control which actually occurs, then for all
purposes of this Agreement, the date of a Change in Control with respect to the
Executive shall mean the date immediately before the date of such termination of
the Executive’s employment.
          2.6. Company. For purposes of this Agreement, the “Company” shall mean
H. J. Heinz Company, a Pennsylvania corporation with its principal offices at
Pittsburgh, Pennsylvania, and shall include its “Successors and Assigns” (as
hereinafter defined).
          2.7. Disability. For purposes of this Agreement, “Disability” shall
mean a physical or mental infirmity which impairs the Executive’s ability to
substantially perform the Executive’s duties with the Company for a period of
one hundred eighty (180) consecutive days and the Executive has not returned to
the Executive’s full time employment before the Termination Date as stated in
the “Notice of Termination” (as hereinafter defined).
          2.8. Good Reason. For purposes of this Agreement:
               (a) “Good Reason” shall mean the occurrence after a Change in
Control of any of the events or conditions described in subsections (l) through
(7) hereof:
      (1) a change in the Executive’s title, position, duties or
responsibilities (including reporting responsibilities) which represents a
material adverse change from the Executive’s title, position, duties or
responsibilities as in effect at any time within ninety (90) days preceding the
date of a Change in Control or at any time thereafter; or any removal of the
Executive from or failure to reappoint or reelect him to any one of such offices
or

6



--------------------------------------------------------------------------------



 



positions that represents a material adverse change, except in connection with
the termination of the Executive’s employment for Disability, Cause, as a result
of the Executive’s death or by the Executive other than for Good Reason;
     (2) a material reduction in the Executive’s base salary or any failure to
pay the Executive any compensation or benefits to which the Executive is
entitled within five (5) days of the date due;
     (3) the Executive being required by the Company to perform the Executive’s
regular duties at any place outside a 30-mile radius from the place where the
Executive’s regular duties were performed immediately before the Change in
Control, except for reasonably required travel on the Company’s business which
is not materially greater than such travel requirements in effect immediately
before the Change in Control;
     (4) the failure by the Company to provide the Executive with compensation
and benefits, in the aggregate, that are not materially less (in opportunities)
than those provided for under the compensation and employee benefit plans,
programs and practices in which the Executive was participating at any time
within ninety (90) days preceding the date of a Change in Control or at any time
thereafter, which may include, but not be limited to, the plans listed on
Appendix A;
     (5) any material breach by the Company of any provision of this Agreement;
     (6) any purported termination of the Executive’s employment for Cause by
the Company which does not comply with the terms of Section 2.4; or
     (7) the failure of the Company to obtain an agreement from any Successors
and Assigns to assume and agree to perform this Agreement, as contemplated in
Section 7 hereof.
     In order to invoke a termination for Good Reason, the Executive shall
provide written notice to the Company of a condition described in clauses
(1) through (7) within 90 days following the Executive’s initial knowledge of
the existence of such condition or conditions, specifying in reasonable detail
the conditions constituting Good Reason, and the Company shall have 14 days
following receipt of such written notice during which it may remedy the
condition. If the Company fails to remedy the specified conditions within such

7



--------------------------------------------------------------------------------



 



14-day period, the Executive must terminate employment within 30 days following
the end of such 14-day period for termination to constitute a termination for
Good Reason.
               (b) Any event or condition described in this Section 2.8(a)(1)
through (7) which occurs before a Change in Control but which the Executive
reasonably demonstrates (1) was at the request of a Third Party, or
(2) otherwise arose in connection with, or in anticipation of, a Change in
Control which actually occurs, shall constitute Good Reason for purposes of this
Agreement notwithstanding that it occurred before the Change in Control and
without regard to the notice and cure provisions of Section 2.8(a) which shall
not apply with respect to such event or condition.
          2.9. Notice of Termination. For purposes of this Agreement, following
a Change in Control, “Notice of Termination” shall mean a written notice of
termination from the Company of the Executive’s employment which indicates the
specific termination provision in this Agreement relied upon and which sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated.
          2.10. Pro Rata Bonus. For purposes of this Agreement, “Pro Rata Bonus”
shall mean an amount equal to the Bonus Amount multiplied by a fraction, the
numerator of which is the number of days in the fiscal year through the
Termination Date and the denominator of which is 365.
          2.11. Successors and Assigns. For purposes of this Agreement,
“Successor and Assigns” shall mean a corporation or other entity which has
acquired or succeeded to all or substantially all or the assets and business of
the Company (including this Agreement) whether by operation of law or otherwise.
          2.12. Termination Date. For purposes of this Agreement, “Termination
Date” shall mean in the case of the Executive’s death, the Executive’s date of
death, in the case of Good Reason, the last day of the Executive’s employment,
and in all other cases, the date specified in the Notice of Termination;
provided, however, that if the Executive’s employment is terminated by the
Company for Cause or due to Disability, the date specified in the Notice of
Termination shall be at least 30 days from the date the Notice of Termination is
given to the Executive, provided that in the case of Disability the Executive
shall not have returned to the full-time performance of the Executive’s duties
during such period of at least 30 days.

8



--------------------------------------------------------------------------------



 



     3. Termination of Employment.
          3.1. Amount of Compensation and Benefits. If, during the term of this
Agreement, the Executive’s employment with the Company shall be terminated
within twenty-four (24) months following a Change in Control, the Executive
shall be entitled to the following compensation and benefits:
               (a) If the Executive’s employment with the Company shall be
terminated (1) by the Company for Cause or Disability, (2) by reason of the
Executive’s death, or (3) by the Executive for other than Good Reason, the
Company shall pay to the Executive the Accrued Compensation and, if such
termination is by the Company due to the Executive’s Disability or by reason of
the Executive’s death, a Pro Rata Bonus.
               (b) If the Executive’s employment with the Company shall be
terminated for any reason other than as specified in Section 3.1(a), the
Executive shall be entitled to the following:
     (i) the Company shall pay the Executive all Accrued Compensation and an
amount equal to the bonus that the Executive would have received for the year of
termination, determined without regard to such termination, and based on the
actual performance of the Company, pro-rated for the number of days the
Executive was employed by the Company during such year.
     (ii) the Company shall pay the Executive as severance pay in lieu of any
further compensation for periods subsequent to the Termination Date, in a single
payment an amount in cash equal to [three (3)/two (2)] times the sum of (A) the
Base Amount and (B) the Bonus Amount; and
     (iii) for a number of months equal to [thirty-six (36)/twenty four (24)]
(the “Continuation Period”), the Company shall at its expense continue on behalf
of the Executive and the Executive’s dependents and beneficiaries the life
insurance, medical, dental and hospitalization benefits provided (x) to the
Executive immediately prior to the Change in Control or at any time thereafter
or (y) to other similarly situated executives who continue in the

9



--------------------------------------------------------------------------------



 



employ of the Company during the Continuation Period. The coverage and benefits
(including deductibles and costs) provided in this Section 3.1(b)(iii) during
the Continuation Period shall be no less favorable to the Executive and the
Executive’s dependents and beneficiaries, than the most favorable of such
coverages and benefits during any of the periods referred to in clauses (x) and
(y) above. The Company’s obligation hereunder with respect to the foregoing
benefits shall be limited to the extent that the Executive becomes eligible for
any such benefits pursuant to a subsequent employer’s benefit plans (whether or
not the Executive actually elects coverage), in which case the Company may
reduce the coverage of any benefits it is required to provide the Executive
hereunder as long as the aggregate coverages and benefits of the combined
benefit plans (computed assuming that the Executive elected to participate in
the subsequent employer’s benefit plans to the maximum extent allowable) is no
less favorable to the Executive than the coverages and benefits required to be
provided hereunder. This subsection (iii) shall not be interpreted so as to
limit any benefits to which the Executive, the Executive’s dependents or
beneficiaries may be entitled under any of the Company’s employee benefit plans,
programs or practices following the Executive’s termination of employment,
including without limitation, retiree medical and life insurance benefits; and
     (iv) the Company shall pay in a single payment an amount in cash equal to
the excess of (A) the lump sum actuarial equivalent of the aggregate retirement
benefit the Executive would have been entitled to receive under the Company’s
supplemental and other retirement plans including, but not limited to, the
retirement plans listed in Appendix A, had (w) the Executive remained employed
by the Company for an additional [two/three] complete years of credited service,
(x) the Executive’s annual compensation during such period been equal to the
Executive’s Base Salary and the Bonus Amount, (y) the Company made employer
contributions to each defined contribution plan in which the Executive was a
participant at the Termination Date (in the amount that would have been
contributed based on the assumptions in (w) and (x) above) and (z) the

10



--------------------------------------------------------------------------------



 



Executive been fully (100%) vested in the Executive’s benefit under each
retirement plan in which the Executive was a participant, over (B) the lump sum
actuarial equivalent of the aggregate retirement benefit the Executive is
actually entitled to receive under such retirement plans. For purposes of this
subsection (iv), the “lump sum actuarial equivalent” shall be determined in
accordance with the “Lump Sum Factors” as prescribed under the terms of the
Employees’ Retirement System of H. J. Heinz Company Plan “A” – For Salaried
Employees immediately before the Executive’s termination of employment.
               (c) The amounts provided for in Sections 3.1(a) and 3.1(b)(i),
(ii) and (iv) shall be paid in a single lump sum cash payment as soon as
reasonably practicable following the Executive’s Termination Date (or earlier,
if required by applicable law), provided that, the pro-rated bonus described in
Section 3.1(b)(i) shall be paid at the normally scheduled time for annual
bonuses.
               (d) The Executive shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise and no such payment shall be offset or reduced by the amount of any
compensation or benefits provided to the Executive in any subsequent employment
except as provided in Section 3.1(b)(iii).
               (e) Notwithstanding the foregoing, the payments otherwise due
hereunder may be limited to the extent provided in Section 5 and Section 12(b)
hereof.
          3.2. Coordination with other Compensation and Benefits.
               (a) The severance pay and benefits provided for in this Section 3
shall be in lieu of any other severance or termination pay to which the
Executive may be entitled under any other Company plan, program, practice or
arrangement providing severance benefits.
               (b) The Executive’s entitlement to any other compensation or
benefits shall be determined in accordance with the Company’s employee benefit
plans (including, the plans listed on Appendix A) and other applicable programs,
policies and practices then in effect.

11



--------------------------------------------------------------------------------



 



     4. Notice of Termination. Following a Change in Control, any purported
termination of the Executive’s employment by the Company and/or the Employer
shall be communicated by Notice of Termination to the Executive. For purposes of
this Agreement, no such purported termination shall be effective without such
Notice of Termination.
     5. Excise Tax Limitation.
          (a) Notwithstanding anything contained in this Agreement to the
contrary, to the extent that the payments and benefits provided under this
Agreement and benefits provided to, or for the benefit of, the Executive under
any other Company plan or agreement (such payments or benefits are collectively
referred to as the “Payments”) would be subject to the excise tax (the “Excise
Tax”) imposed under Section 4999 of the Internal Revenue Code of l986, as
amended (the “Code”), the Payments shall be reduced (but not below zero) if and
to the extent necessary so that no Payment to be made or benefit to be provided
to the Executive shall be subject to the Excise Tax (such reduced amount is
hereinafter referred to as the “Limited Payment Amount”). The reduction provided
for in the preceding sentence shall not apply, and Section 6 below shall apply,
if the Payments, prior to any reduction in accordance with the preceding
sentence, exceed one hundred and ten percent (110%) of the maximum amount which
could be received without incurring the Excise Tax.
          (b) If a reduction is required pursuant to Section 5(a), unless the
Executive shall have given prior written notice specifying a different order to
the Company to effectuate the Limited Payment Amount, the Company shall reduce
or eliminate the Payments by first reducing or eliminating those payments or
benefits which are not payable in cash and then by reducing or eliminating cash
payments, in each case in reverse order beginning with payments or benefits
which are to be paid the farthest in time for the Determination (as hereinafter
defined). Any notice given by the Executive pursuant to the preceding sentence
shall take precedence over the provisions of any other plan, arrangement or
agreement governing the Executive’s rights and entitlements to any benefits or
compensation.
          (c) An initial determination as to whether the Payments shall be
reduced to the Limited Payment Amount pursuant to the Plan and the calculation
of such Limited Payment Amount shall be made at the Company’s expense by an
accounting firm selected by the Company which is designated as one of the five
largest accounting firms in the United States (the “Accounting Firm”). The
Accounting Firm shall provide its determination (the “Determination”) together
with detailed supporting calculations and

12



--------------------------------------------------------------------------------



 



documentation to the Company and the Executive within five (5) days of the
Termination Date if applicable, or such other time as requested by the Company
or by the Executive (provided the Executive reasonably believes that any of the
Payments may be subject to the Excise Tax) and, if the Accounting Firm
determines that no Excise Tax is payable by the Executive with respect to a
Payment or Payments, it shall furnish to the Executive an opinion reasonably
acceptable to the Executive that no Excise Tax will be imposed with respect to
any such Payment or Payments. Within ten (10) days of the delivery of the
Determination to the Executive, the Executive shall have the right to dispute
the Determination (the “Dispute”). If there is no Dispute, the Determination
shall be binding, final and conclusive upon the Company and the Executive
subject to the application of Section 5(d) below.
          (d) As a result of the uncertainty in the application of Sections 4999
and 280G of the Code, it is possible that the Payments to be made to, or
provided for the benefit of, the Executive either have been made or will not be
made by the Company which, in either case, will be inconsistent with the
limitations provided in Section 5(a) (hereinafter referred to as an “Excess
Payment” or “Underpayment” respectively). If it is established, pursuant to a
final determination of a court or an Internal Revenue Service (the “IRS”)
proceeding which has been finally and conclusively resolved, that an Excess
Payment has been made, such Excess Payment shall be deemed for all purposes to
be a loan to the Executive made on the date the Executive received the Excess
Payment and the Executive shall repay the Excess Payment to the Company on
demand (but not less than ten (10) days after written notice is received by the
Executive) together with interest on the Excess Payment at the applicable
“federal short term rate” prescribed pursuant to Code section 1274(d)(1)(C)(i)
(hereinafter the “Applicable Federal Rate”) from the date of the Executive’s
receipt of such Excess Payment until the date of such repayment. In the event
that it is determined (i) by the Accounting Firm, the Company (which shall
include the position taken by the Company, or together with its consolidated
group, on its federal income tax return) or the IRS, (ii) pursuant to a
determination by a court, or (iii) upon the resolution to the Executive’s
satisfaction of the Dispute, that an Underpayment has occurred, the Company
shall pay an amount equal to the Underpayment to the Executive within ten
(10) days of such determination or resolution together with interest on such
amount at the Applicable Federal Rate from the date such amount would have been
paid to the Executive until the date of payment.
     6. Excise Tax Indemnification. If the payments and benefits provided under
this Agreement and benefits provided to, or for the benefit of, the Executive
under any other Company plan or agreement are subject to the excise

13



--------------------------------------------------------------------------------



 



tax imposed under Section 4999 of the Internal Revenue Code of l986, as amended
(the “Code”), or under any other similar provision of the laws of any state or
local jurisdiction within the United States (the “Excise Tax”), the Company
shall indemnify and hold harmless the Executive and the Executive’s heirs,
executors, administrators and permitted assigns (all such aforesaid parties
shall be referred to as “Indemnified Parties”) from and against any loss (“the
Loss”) incurred by imposition on the Executive of the Excise Tax, such
indemnification to be implemented by paying to the Indemnified Parties an amount
(“Indemnification Payment”) as hereinafter provided. The intent of this
Section 6 is to provide for payments or reimbursements on a grossed-up basis
which are sufficient, but not more than sufficient, to make the Indemnified
Parties economically whole with respect to any Excise Tax imposed on the
Executive’s Share, any costs of contesting any such Excise Tax and any other
taxes imposed by reason of a loan to the Indemnified Parties pending resolution
of any such contest, and the foregoing provisions are to be interpreted
accordingly.
          6.1. Amount of Indemnification Payment. The Indemnification Payment
shall be the amount which, after deduction of all income taxes and additional
federal, state and local taxes (including, without limitation, any additional
Excise Tax) required to be paid by the Executive in respect of receipt of the
Indemnification Payment (assuming, for this purpose, that the Executive is
subject to the highest marginal rate of federal income taxation in effect during
the calendar year in which the Indemnification Payment is to be made and that
state and local income taxes are due for such year at the highest marginal rates
of taxation in effect in the state and locality of the Executive’s residence on
the date of payment, and applying the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes, but
assuming that the Executive has no other deductions or credits available to
reduce such taxes), shall be equal to the sum of (i) the Excise Tax resulting in
the Loss and (ii) the net amount of any interest, penalties or additions to tax
payable to any taxing authority (after allowing for the deduction of such
amounts, to the extent properly deductible, for federal, state or local income
tax purposes) as a result of the Loss. The amount determined above shall be
adjusted to take into account on a grossed-up basis any expenses described in
Section 6.3(a) and any additional taxes incurred by reason of the inclusion in
income of, or imputation of, interest on any advance pursuant to Section 6.3(b).
          6.2. Time of Indemnification Payment. The Indemnification Payment (or
each applicable portion thereof) shall be made within thirty (30) days after the
compensation or benefits (or each applicable portion thereof) to which the
Excise Tax (as determined by the Company) relates is received by the

14



--------------------------------------------------------------------------------



 



Executive. Additional Indemnification Payments shall be made within thirty (30)
days after receipt by the Company of written notice from the Executive of any
claim by a taxing authority that any additional Excise Tax is due, which notice
by the Executive shall include a copy of the written statement from the taxing
authority setting forth the amount of additional tax, interest, penalties or
additions to tax claimed to be due in respect thereof; provided that, if a
contest is being conducted pursuant to Section 6.3 below, any additional
Indemnification Payments (or applicable portion thereof) shall not be required
to be made shall until 30 days after the completion or termination of such
contest except as provided in Section 6.3(b) below. Any Indemnification Payment
required hereunder and not timely made shall accrue interest until paid at the
Applicable Federal Rate. Without limiting the application of the foregoing, in
all events, Indemnification Payments for tax amounts owed by the Executive shall
be paid no later than the end of the calendar year following the calendar year
in which the Executive remits such tax amounts to the applicable tax authority.
          6.3. Management of Tax Contests. The Company shall have the sole and
exclusive right to initiate and to conduct on behalf of the Indemnified Parties
all aspects of any contest or appeal of any tax controversy relating to the
Excise Tax. The Indemnified Parties shall cooperate with the Company in the
conduct of any such contest or appeal (at the expense of the Company). The
indemnifications provided for in this Section 6 are conditional on the Company
receiving from the Indemnified Parties timely notice of any actual or threatened
tax controversy relating to the Excise Tax (including, without limitation, an
inquiry or notice of audit by a taxing authority with respect to the years
involved or any request for extension of the period for assessment or collection
of taxes for such years) and upon the continuing cooperation of the Indemnified
Parties during the course of any such contest or appeal.
          (a) During the course of any such contest or appeal the Company shall
promptly defray any and all expenses that the Indemnified Parties may incur as a
result of contesting such proposed Excise Tax, including, without limitation,
indemnification and prompt payment of all costs, legal and accounting fees and
disbursements, bonding fees, or other litigation related expenses so incurred.
          (b) If the Company shall elect to contest a proposed Excise Tax by
causing the Indemnified Parties to make payment and then seek a refund,

15



--------------------------------------------------------------------------------



 



then the Company shall advance to the Indemnified Parties, on an interest-free
basis, the aggregate amount of the required payment. If as a result of such
contest a refund becomes payable to the Indemnified Parties, upon receipt of
such refund the Indemnified Parties shall promptly pay over to the Company the
amount of such refund (and included interest) received by the Indemnified
Parties (which amount shall be deemed to be in repayment of the loan advanced by
the Company to the extent fairly attributable thereto), subject to offset of any
Indemnification Payment then due and owing by the Company to the Indemnified
Parties pursuant to this Section 6. Upon final denial of any such refund or a
portion thereof, the Company shall forgive the amount of such advance fairly
attributable to the amount not refunded (which forgiveness shall be applied
against the Indemnification Payment determined under Section 6.1.
     7. Successors; Nonalienation.
          7.1. Successors.
          (a) This Agreement shall be binding upon and shall inure to the
benefit of the Company, its Successors and Assigns and the Company shall require
any Successor and Assigns to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession or assignment had taken place.
          (b) This Agreement shall inure to the benefit of and be enforceable by
the Executive’s legal personal representative.
     7.2. Nonalienation. Neither this Agreement nor any right or interest
hereunder shall be assignable or transferable by the Executive, the Executive’s
beneficiaries or legal representatives, except by will or by the laws of descent
and distribution.
     8. Settlement of Claims and Resolution of Disputes. The Company’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any circumstances,
including, without limitation, any set-off, counterclaim, recoupment, defense or
other right which the Company may have against the Executive or others. Any
disputes arising under or in connection with this Agreement shall, at the
discretion of the Executive or the Company, be resolved by binding arbitration,
to be held in Pittsburgh, Pennsylvania, in accordance with the rules and
procedures of the American Arbitration Association. Judgment upon the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction

16



--------------------------------------------------------------------------------



 



thereof. If arbitration is not requested by either party, any action brought by
any party to this Agreement shall be brought and maintained in a court of
competent jurisdiction in Pittsburgh, Pennsylvania.
     9. Fees and Expenses.
          (a) Subject to Section 9(b) below, the Company shall pay all
reasonable legal fees and related expenses (including the costs of experts,
evidence and counsel) incurred by the Executive as they become due as a result
of (1) the Executive’s termination of employment (including all such fees and
expenses, if any, incurred in contesting or disputing any such termination of
employment), (2) the Executive seeking to obtain or enforce any right or benefit
provided by this Agreement or by any other plan or arrangement maintained by the
Company under which the Executive is or may be entitled to receive benefits, and
(3) the Executive’s hearing before the Board as contemplated in Section 2.4 of
this Agreement; provided, however, that the circumstances set forth in clauses
(1) and (2) (other than as a result of the Executive’s termination of employment
under circumstances described in Sections 2.5(c) and 2.8(b)) occurred on or
after a Change in Control.
          (b) Section 9(a) shall not apply, and all legal fees and related
expenses incurred by the Executive shall remain the responsibility of the
Executive, if the Executive does not prevail on at least one material issue in
dispute in such contest or dispute.
     10. Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by certified mail, return receipt requested,
postage prepaid, addressed to the respective addresses last given by each party
to the other, provided that all notices to the Company shall be directed to the
attention of the Board with a copy to the Secretary of the Company. All notices
and communications shall be deemed to have been received on the date of delivery
thereof or on the third business day after the mailing thereof, except that
notice of change of address shall be effective only upon receipt.
     11. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Company (except for any
severance or termination policies, plans, programs or practices) and for which
the Executive may qualify, nor shall anything herein limit or reduce such rights
as the Executive may have under any other agreements with the Company

17



--------------------------------------------------------------------------------



 



(except for any severance or termination agreement). Amounts which are vested
benefits or which the Executive is otherwise entitled to receive under any plan
or program of the Company shall be payable in accordance with such plan or
program, except as explicitly modified by this Agreement.
     12. Miscellaneous.
          (a) No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and the Company. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not expressly set forth in this
Agreement.
          (b) Notwithstanding Section 12(a) or any other provision of this
Agreement to the contrary, if consummation of a transaction may be contingent on
the parties’ ability to use pooling of interests accounting and the Company
reasonably determines (after consultation with its independent auditors) that a
provision of this Agreement would preclude the use of pooling of interests
accounting with respect to such transaction, the Company may, with or without
the acquiescence of the Executive, eliminate or modify that provision to the
extent required to allow pooling of interests accounting.
     13. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the Commonwealth of Pennsylvania without
giving effect to the conflict of laws principles thereof.
     14. Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof.
     15. Code Section 409A. Notwithstanding any provision to the contrary, all
provisions of this Agreement shall be construed and interpreted to comply with
Code section 409A and applicable regulations thereunder and if necessary, any
provision shall be held null and void to the extent such provision (or part
thereof) fails to comply with Code section 409A or regulations thereunder. For
purposes of the limitations on nonqualified deferred compensation under Code
section 409A, each payment of compensation under this Agreement shall be treated
as a separate payment of compensation for

18



--------------------------------------------------------------------------------



 



purposes of applying the deferral election rules and the exclusion for certain
short-term deferral amounts under Code section 409A. Any amounts payable under
this Agreement solely on account of an involuntary separation from service
within the meaning of Code section 409A shall be excludible from the
requirements of Code section 409A, either as involuntary separation pay or as
short-term deferral amounts (e.g., amounts payable under the schedule prior to
March 15 of the calendar year following the calendar year of involuntary
separation) to the maximum possible extent. To the extent that deferred
compensation subject to the requirements of Code section 409A becomes payable
under this Agreement to a “specified employee” (within the meaning of Code
section 409A) on account of separation from service, any such payments shall be
delayed by six months to the extent necessary to comply with the requirements of
Code section 409A. Further, any reimbursements or in-kind benefits provided
under this Agreement that are subject to Code section 409A shall be made or
provided in accordance with the requirements of Code section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during the period of time specified in the Agreement, (ii) the amount
of expenses eligible for reimbursement, or in-kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year, (iii) the reimbursement of
an eligible expense will be made no later than the last day of the calendar year
following the year in which the expense is incurred, and (iv) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.
     16. Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto and supersedes all prior agreements, if any,
understandings and arrangements, oral or written, between the parties hereto
with respect to the subject matter hereof.
[Remainder of page intentionally left blank; signature page to follow.]

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized officer and the Executive has executed this Agreement as of
the day and year first above written.

                                      H. J. HEINZ COMPANY    
 
                        ATTEST:                    
 
                       
 
          By:                               Name: Rene Biedzinski          
Name:   D.E.I. Smyth     Title: Secretary           Title:   Senior Vice
President - Corporate and Government Affairs and Chief Administrative Officer  
 
 
                       
 
          By:                                                   [Insert Name of
the Executive]    

20



--------------------------------------------------------------------------------



 



APPENDIX A
COMPENSATION AND BENEFIT PLANS
Retirement Plans
H. J. Heinz Company Employees Retirement and Savings Plan
Employees’ Retirement System of H. J. Heinz Company Plan “A” – For Salaried
Employees
H. J. Heinz Company Supplemental Executive Retirement Plan
H. J. Heinz Company Employees Retirement and Savings Excess Plan
Welfare Plans
H. J. Heinz Company Non-bargaining Employees Welfare Benefit Program
     Components of Welfare Benefits Program

  •   Medical and Prescription Drug Coverage     •   Dental Coverage     •  
Vision Coverage     •   Short-Term Disability Plan     •   Medical and Dependent
Care Flexible Spending Accounts     •   Tuition Reimbursement Plan

H. J. Heinz Company Voluntary Employees’ Beneficiary Association Long Term
Disability Plan*
H. J. Heinz Company Severance Pay Plan
Executive Life Insurance Plan
Executive Group Umbrella Liability Plan
Long Term Care Plan
 

*   Executives are eligible for Supplemental Disability coverage on preferred
terms with UNUM Provident. This is a voluntary program, at the executive’s own
expense.

21



--------------------------------------------------------------------------------



 



APPENDIX A (CONT’D)
COMPENSATION AND BENEFIT PLANS
Other Compensation and Benefit Plans
H. J. Heinz Company Incentive Compensation Plan (“SSP”)
H. J. Heinz Company Senior Executive Incentive Compensation Plan
Global Stock Purchase Plan
1986 Deferred Compensation Program for Executives of H. J. Heinz Company and
Affiliated Companies
H. J. Heinz Company Executive Deferred Compensation Plan
Stock Option Plans

  •   H. J. Heinz Company 1990 Stock Option Plan     •   H. J. Heinz Company
1994 Stock Option Plan     •   H. J. Heinz Company 1996 Stock Option Plan     •
  H. J. Heinz Company 2000 Stock Option Plan     •   H. J. Heinz Company FY2003
Stock Incentive Plan

Plus any employee benefit plans, programs and practices that would be specific
to an Executive who does not participate in U.S. benefit plans, programs and
practices.

22